DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record:
“Climate control unit” is interpreted according to the corresponding structure described at para. 0026 of the specification as including at least an evaporator and a condenser, and known equivalents.
“Transport climate control system” is interpreted according to the corresponding structure described at para. 0002 of the specification as including a transport refrigeration system, HVAC system, or known equivalents thereof.
“Transport unit” is interpreted according to the corresponding structure described at para. 0018 of the specification as being a tractor, trailer, truck, container, box-car, bus, etc., and known equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 1, line 7, the claim recites “a fan in a condenser unit and an evaporator unit…”. The recitation of a single fan being in two different units renders the claim indefinite.  This limitation should more properly read “a fan in each of a condenser unit and an evaporator unit…”.
	At claim 1, line 11, the claim recites “deactivate at least the activated fan.”  However, there are activated fans in each of the condenser unit and the evaporator unit.  Therefore, this limitation should more properly read “deactivate at least the activated fans.”
	Claims 2-6, 8, and 22 are also rejected since they depend from rejected claim 1.
Claim 20 recites the limitation "the damper" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Further, the limitation in claim 20 goes on to read “is to be opened.” The use of the future tense renders the limitation indefinite.  Also, this appears to be a method step as opposed to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable 
over Weyna et al. (US 2021/0268875 A1) in view of Uehara et al. (US 2021/0293460 A1).
As per claims 1 and 11, Weyna et al. disclose a computer-readable medium storing executable instructions (control code of controller 80 performing algorithms of Figs. 2 and 4, etc.) that, upon execution, prevent a working fluid leak (refrigerant) from pooling within a 
	As per claim 8, since neither Weyna et al. nor Uehara et al. discuss any ignition status of a primary power source, the controls are considered to be independent of ignition of a primary power source of the transport unit.
	As per claim 16, Weyna et al. disclose wherein the at least one fan includes a fan in the condenser unit and the evaporator unit included in the CCU (evaporator fan – para. 0009; condenser fan - para. 0060, lines 10-14).  
Claims 2-6, 12-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable 
over Weyna et al. (US 2021/0268875 A1) in view of Uehara et al. (US 2021/0293460 A1), and further in view of Noor et al. (US 2020/0263891 A1).

	As per claims 3 and 13, Weyna et al. do not teach wherein the predetermined amount of time includes a predetermined number of hours since the fan in at least one of the condenser unit and the evaporator unit has been previously activated.  Noor et al. teach wherein the predetermined amount of time includes a predetermined number of hours since the fan in at least one of the condenser unit and the evaporator unit has been previously activated (i.e., since the HVAC system has been operated (para. 0057, lines 4-19; etc.)).  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the control algorithm of Noor et al. to the system of Weyna et al. for the purpose of preventing refrigerant accumulation due to extended periods of system inactivity (para. 0057, lines 4-9; etc.).
	As per claims 4 and 14, Weyna et al. do not teach wherein the predetermined amount of time includes a predetermined number of hours since a primary power source for the transport unit was turned off.  Noor et al. teach wherein the predetermined amount of time includes a predetermined number of hours since a primary power source for the transport unit was turned off (para. 0057, lines 17-19).  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the control algorithm of Noor et al. to the system of Weyna et al. for the purpose of preventing refrigerant accumulation due to extended periods of system inactivity (para. 0057, lines 4-9; etc.).

	As per claim 6, Weyna et al. do not teach wherein the de-activation threshold conditions include one or more of a passage of a predetermined amount of time since the fan in at least one of the condenser unit and the evaporator unit has been activated.  Noor et al. teach wherein the de-activation threshold conditions include one or more of a passage of a predetermined amount of time since the fan in in at least one of the condenser unit and the evaporator unit has been activated (step 270 operate blower for predetermined time; step 272 turn off blower).  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the control algorithm of Noor et al. to the system of Weyna et al. for the purpose of preventing excessive refrigerant leakage concentrations in an efficient energy efficient manner by providing time controls for turning off the fan.
	As per claim 18, Weyna et al. do not teach wherein the at least one fan is to be activated, independent of ignition of a primary power source for the CCU, until a predetermined amount of time has elapsed.  Noor et al. teach wherein the evaporator fan is to be activated until a predetermined amount of time has elapsed (step 270 – operate blower for predetermined time period).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly activate the fan of Weyna et al. for a predetermined period of time for the purpose preventing excessive refrigerant leakage concentrations in an efficient energy efficient manner by providing time controls for turning off the fan so that the fan does not run indefinitely.  Further, since neither Weyna et al. nor Noor et al. discuss any ignition status of a primary power source, the controls are considered to be implicitly independent of ignition of a primary power source for the CCU.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weyna et al. (US 2021/0268875 A1) in view of Uehara et al. (US 2021/0293460 A1), and further in view of Hartfield et al. (US 10,422,559 B2).
As per claim 17, Weyna et al. do not teach wherein the de-activation threshold conditions include a detected volume of the working fluid within the condenser unit or the evaporator unit dropping below a threshold level.  Hartfield et al. teach the concept of using the volume of refrigerant in a condenser as being a proxy for refrigerant leakage (col. 11, lines 23-40; Fig. 2; etc.).  Therefore,  it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the condenser refrigerant level detection of Hatfield et al. as simply a known alternative technique for determining whether a refrigerant leak has occurred for the purpose of providing a control input to control the fan of Weyna et al to mitigate the refrigerant leakage.  Further, since neither Weyna et al., Uehara et al., or Hartfield et al. discuss any ignition status of a primary power source, the controls are considered to be implicitly independent of ignition of a primary power source for the CCU.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weyna et al. (US 2021/0268875 A1) in view of Uehara et al. (US 2021/0293460 A1) as applied to claim 11, above, and further in view of Papas et al. (US 11,079,149 B2).
	As per claim 20, Weyna et al. do not teach wherein the damper is to be opened, independent of ignition of a primary power source for the CCU, until a detected volume of a gas within either of the condenser unit or the evaporator unit drops below a threshold level.  Papas et al. teach opening damper 12 (to let in fresh air through opening 15 as shown in Fig. 4) when a leak is detected by sensor 17 (i.e., is above a threshold whereby sensor 17 indicates leaked refrigerant) and then closes (as shown in Fig. 1) when no leak is detected by sensor 17 (i.e., is below a threshold whereby sensor 17 indicates leaked refrigerant) (see also Fig. 3, step 104; col. 4, lines 18-38; etc.)  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly include such a damper control arrangement  in the system of Weyna et al. for the purpose of admitting fresh air into the evaporator unit when a leak is detected in order to reduce the concentration of refrigerant therein.  Further, since neither Weyna et al., Uehara et al., or Papas et al. discuss any ignition status of a primary .
Claim 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weyna et al. (US 2021/0268875 A1) in view of Uehara et al. (US 2021/0293460 A1), and further in view of Yamada et al. (US 2021/0318012 A1).
	As per claims 22 and 23, Weyna et al. do not teach wherein the air controller is further configured to activate one of a blower and a damper corresponding to the CCU to exhaust the stirred leaked working fluid from the CCU. Yamada et al. teach the concept of activating a blower and a damper corresponding to a climate control unit 1 to exhaust stirred leaked working fluid therefrom (para. 0125, lines 11-16; Figs. 13-14).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly exhaust the leaked refrigerant from the climate control unit of Weyna et al. via a blower and damper for the same purpose of ensuring safety by preventing leaked refrigerant from building up within the unit.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 11-18, 20, and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.